
	
		II
		111th CONGRESS
		1st Session
		S. 2899
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Mrs. Feinstein (for
			 herself and Mr. Merkley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the American Recovery and
		  Reinvestment Act of 2009 and the Internal Revenue Code of 1986 to provide
		  incentives for the development of solar energy.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Incentive
			 Act.
		2.Extension of grants for specified energy
			 property in lieu of tax credits
			(a)In generalSubsection (a) of section 1603 of division
			 B of the American Recovery and Reinvestment Act of 2009 is amended—
				(1)in paragraph (1), by striking 2009
			 or 2010 and inserting 2009, 2010, 2011, or 2012,
			 and
				(2)in paragraph (2)—
					(A)by striking after 2010 and
			 inserting after 2012, and
					(B)by striking 2009 or 2010 and
			 inserting 2009, 2010, 2011, or 2012.
					(b)Conforming amendmentSubsection (j) of section 1603 of division
			 B of such Act is amended by striking 2011 and inserting
			 2013.
			3.Expansion of grants for specified energy
			 property in lieu of tax credits
			(a)Grants allowed for certain governmental
			 unitsParagraph (1) of
			 section 1603(g) of division B of the American Recovery and Reinvestment Act of
			 2009 is amended by inserting other than a governmental unit which is a
			 State utility with a service obligation (as such terms are defined in section
			 217 of the Federal Power Act), after thereof),.
			(b)Grants allowed for public
			 powerParagraph (3) section
			 1603(g) of division B of such Act is amended by striking paragraph (4)
			 of section 54(j) and inserting subparagraph (A) or (B) of
			 section 54(j)(4).
			(c)No grants for property for which CREBs have
			 been issuedSection 1603 of
			 division B of such Act, as amended by section 2, is amended by redesignating
			 subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively,
			 and by inserting after subsection (g) the following new subsection:
				
					(h)Exception for certain
				projectsThe Secretary of the
				Treasury shall not make any grant under this section to any governmental unit
				with respect to any specified energy property described in subsection (d)(1) if
				such entity has issued any bond—
						(1)which is designated as a clean renewable
				energy bond under section 54 of the Internal Revenue Code of 1986 or as a new
				clean renewable energy bond under section 54C of such Code, and
						(2)the proceeds of which are used for
				expenditures in connection with the same qualified facility with respect to
				which such specified energy property is a
				part.
						.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			4.Credit for qualified solar manufacturing
			 project property
			(a)In generalSubparagraph (A) of section 48(a)(3) of the
			 Internal Revenue Code of 1986 is amended by striking or at the
			 end of clause (vi), by inserting or at the end of clause (vii),
			 and by inserting after clause (vii) the following new clause:
				
					(viii)qualified solar manufacturing project
				property,
					.
			(b)Credit percentageSubclause (II) of section 48(a)(2)(A)(i) of
			 such Code is amended by striking paragraph (3)(A)(i) and
			 inserting clause (i) or (viii) of paragraph (3)(A).
			(c)Qualified solar manufacturing
			 propertySection 48(c) of
			 such Code is amended by adding at the end the following new paragraph:
				
					(5)Qualified solar manufacturing project
				propertyThe term
				qualified solar manufacturing project property means any tangible
				personal property (not including a building or its structural components)
				purchased to re-equip, expand, or establish a manufacturing facility for the
				production of property described in subsection (a)(3)(A)(i), but only if such
				property is used as an integral part of the production process. Such term shall
				not include any property if such property has been certified for a credit under
				section
				48C.
					.
			(d)Property eligible for grantSubsection (d) of section 1603 of division
			 B of the American Recovery and Reinvestment Act of 2009 is amended by inserting
			 after paragraph (8) the following new paragraph:
				
					(9)Qualified solar manufacturing project
				propertyAny qualified solar
				manufacturing project property (as defined in section 48(c)(5) of such
				Code).
					.
			(e)Effective date
				(1)In generalThe amendments made by subsections (a),
			 (b), and (c) shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
				(2)GrantsThe amendment made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
				5.Credit for high solarity disturbed private
			 land consolidation
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					45R.High solarity disturbed private land
				consolidation credit
						(a)In generalFor purposes of section 38, the high
				solarity disturbed private land consolidation credit for any taxable year is an
				amount equal to 30 percent of any amounts paid during the taxable year to
				purchase more than 2 sections of contiguous high solarity disturbed private
				land for the purpose of consolidating the lands into a contiguous block
				suitable for the production of solar energy for use in a trade or
				business.
						(b)High solarity disturbed private
				landThe term high
				solarity disturbed private land means real property which—
							(1)is located in the United States,
							(2)was acquired in units that averaged less
				than 100 contiguous acres from any private person,
							(3)is in a location identified on the July
				2007 Concentrating Solar Power Resources Maps published by the National
				Renewable Energy Laboratory as—
								(A)having a solar resource of 7 kwh per square
				meter per year or higher, at 3 percent or less grade, and
								(B)outside of a sensitive environmental or
				urban area,
								(4)was previously disturbed either by
				residential or retail development, agriculture, industrial use, mining, or
				other mechanical disturbance, and
							(5)will be primarily used for generating solar
				electricity from property which is described in section 48(a)(3)(A)(i) within 5
				years of the date of purchase.
							(c)Reduction in basisIf a credit is determined under this
				section with respect to any property by reason of expenditures described in
				subsection (a), the basis of such property shall be reduced by the amount of
				the credit so determined.
						(d)Property used by tax-Exempt
				personsFor purposes of this
				section, rules similar to the rules of paragraphs (3) and (4) of section 50(b)
				shall apply.
						(e)Recapture in case of
				dispositionThe Secretary
				shall provide for the recapture of the amount of any credit allowed under this
				section if the property is not used for the production of solar energy in a
				trade or business within 5 years of the date of
				purchase.
						.
			(b)Credit allowed as business
			 creditSection 38(b) of such
			 Code is amended by striking plus at the end of paragraph (34),
			 by striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(36)the high solarity disturbed private land
				consolidation credit determined under section
				45R(a).
					.
			(c)Basis adjustmentSection 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following:
				
					(38)in the case of a facility with respect to
				which a credit was allowed under section 45R, to the extent provided in section
				45R(c).
					.
			(d)Clerical amendmentThe table of sections for subpart F of part
			 IV subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 51 the following new item:
				
					
						Sec. 45R. High solarity disturbed private land consolidation
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			6.Energy credit allowed for water heaters in
			 pools located on commercial property
			(a)In generalSection 48(a)(3)(A)(i) of the Internal
			 Revenue Code of 1986 is amended by inserting located at a single family
			 residence after swimming pool.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
